IN THE SUPREME COURT OF THE STATE OF DELAWARE


ROBERT KING,                                    §
                                                §       No. 589, 2016
          Defendant-Below,                      §
          Appellant,                            §
                                                §       Court Below – Superior Court
          v.                                    §       for the State of Delaware
                                                §
STATE OF DELAWARE,                              §       Cr. ID No. 1208013187 (K)
                                                §
          Plaintiff-Below,                      §
          Appellee.                             §

                                 Submitted: June 14, 2017
                                 Decided:   June 28, 2017

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices;
CLARK, SURLES, Judges, constituting the Court en Banc.

                                               ORDER

          This 28th day of June 2017, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its November

16, 2016 Order.

          NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                                        BY THE COURT:

                                                        /s/ Collins J. Seitz, Jr.
                                                               Justice




    Sitting by designation under Del. Const. art. IV, § 12.